The jury found a verdict for the defendant, from which the court dissented, and delivered to the jury their opinion upon the law — as follows:
The design of this statute is to secure to every denomination of Christians equal rights and privileges, and to give to all liberty to worship God, according to their consciences, and to prevent every kind of intoleration and oppression either towards the dissenters, or those dissented from.
The law goes upon the idea, that public social worship of the Deity, is a part of natural, as well as revealed religion; indispensably obligatory upon every individual, and essential to the well being, peace and happiness of society.
The first paragraph provides how an individual, whn conscientiously dissents from the church or society to which he *540belongs, may regularly separate from it, and join to. another church and society of a different denomination, by lodging a certificate of his dissent, and choice of the church or society to which he is joined.
The second paragraph is conversant .about dissenting churches.and congregations, which were already formed; or which may hereafter be formed, for the purpose of public social worship among themselves; granting to them certain power's and privileges, as of building meeting-houses, settling and maintaining ministers, etc. etc. And every person who claims the benefit of either paragraph of this act, is disqualified to vote in any meeting of such first society, except in matters which relate to schools.
The Catholic Reformed Church, etc. associated themselves into a church state; they went off in a body; the instrument containing the articles of their union is evidence of their having separated, and having become a church by themselves; and they expressly claim the benefit of this law in their very act of incorporation; and for them after this to control said first society in their meetings, by their superior numbers, is a perverting of the privilege the law granted to them, to. the oppression of their neighbors in the first society.
The jury went out and returned with a verdict in favor of the plaintiffs, and £15 damages.
Upon a suggestion from the bench, that as the right was the principal question, and the book of records could be of no use to any but the plaintiffs, and that the book and not damages, was the object of the suit, the parties'had better compromise the matter. Col. Grosvenor who was present, declared in behalf of the defendants and said Catholic Society, that he acquiesced in the decision of the court, and that the book should be delivered. Thé damages were remitted to. forty shillings.
I would observe, that although this is the law where a new church is wholly or principally formed from one society, yet, should a new church be formed, by taking a few members from a number of other churches, the law might be otherwise, and it would be necessary for them to lodge certificates agreeable to the first paragraph of the law.